CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the respondent, Owen B. Pearce, of Spring Lake Heights, New Jersey, and William H. Burns, Jr., Esq. counsel for respondent and it appearing that the Office of Attorney Ethics and Respondent having agreed that respondent is presently unable to engage in the practice of law and should be transferred to disability inactive status in accordance with R.l:20-12(b).
IT IS ORDERED that:
1. Pursuant to R.l:20-12(b) Owen B. Pearce of Spring Lake Heights, New Jersey, admitted to practice in this State in 1960, is hereby transferred to disability inactive status, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. Owen B. Pearce is hereby restrained and enjoined from practicing law during the period that he remains on disability inactive status.
3. Owen B. Pearce shall comply with R. 1:20-20 governing suspended, disbarred and incapacitated attorneys.
*519I hereby consent to the entry anf form of the above Consent Order.
/a/ Owen B. Pearce, Esq.
Owen B. Pearce, Esq.
Respondent
/a/ William H. Burns, Esq.
William H. Burns, Esq.
Respondent’s Counsel /a/ David E. Johnson, Jr.
David E. Johnson, Jr., Director
OFFICE OF ATTORNEY ETHICS